DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims filed January 14, 2022 is received and entered.
2.	Claims 1 – 2 and 4 – 8 are amended.  Claims 1 – 8 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 8 are allowed over the prior art.

Response to Arguments / Amendment
5.	The rejections of claims 1 – 8 under 35 USC 112(b) are WITHDRAWN in view of the Amendment.

Reasons for Allowance
6.	Claims 1 – 8 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Kojima (U.S. Pub. 2010/0241995), Anezaki et al. (U.S. Pub. 2013/0286435), Iwade et al. (U.S. Pub. 2011/0063310), Ito et al. (U.S. Pub. 2003/0179871), Hayashi et al. (U.S. Pub. 2010/0149589), and Becotte, IV et al. (U.S. Pub. 2018/0365034).
Regarding claim 1, neither Kojima nor Anezaki nor Iwade nor Ito nor Hayashi nor Becotte teach or suggest, whether taken alone or in combination with one another, 
“a releaser that registers, when the operation device receives a selection operation of the user for selecting a number of the first one-touch key among the at least one number of the first one-touch key satisfying the release condition displayed on the display device, the first registered data and the first name registered in the storage device in association with the number of the first one-touch key selected by the selection operation in association with a number of a second one-touch key of which the first registered data and the first name are not registered, and releases the first one-touch key having the selected number from the first registered data and the first name such that the second registered data and a second name of the second registered data are able to be registered in association with the selected number of the first one-touch key.”
Regarding claims 2 – 8, these claims are allowed based on their dependence from claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626